                                                                                FILED
                           IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASIBRN DISTRICT OF NORTH C A R O L ~ ~ ~
                                                                            US DIS'TR      'CSP CUl
                                                                           IV

SIDNEYB. HARR,                               )
                                             )
               Plaintiff Pro Se,             )
                                             )
       V.                                    )       Case No.:   5:2.0..,.. (!v,3~~- Yn
                                             )
WRAL-5 NEWS, and                             )
JAMES F. GOODMON,                            )
                                             )
               Defendants.                   )




      COMPLAINT CIVIL RIGHTS VIOLATIONS, LIBEL, AND DEFAMATION
                                   JURY TRIAL DEMANDED


I. Jurisdiction

       Jurisdiction in this case is established by Federal Question 28 U.S.C. § 1331 (specifically

the Plaintiff alleges that his First Amendment Rights to Freedom of Speech and Expression were

violated by Defendants) and violation of Civil Rights 28 U.S.C. § 1343 (specifically the

discrimination by Defendants based upon the Plaintiff's thoughts, beliefs, opinions, and on his

race- Plaintiff being an African American).· Procedural violations by the Wake County Superior

Court Civil Division favoring Defendants, deprived Plaintiff Pro Se of his Seventh Amendment

Right to a trial by jury, and though not criminal in nature, Plaintiff Pro Se's Sixth Amendment

Right to due process was not honored.


II. Parties

       Plaintiff Pro Se:
               Name: Sidney B. Harr
               Address: 116 Saint Mary's Street,# 703

                                                 1

            Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 1 of 45
              Raleigh, NC 27605
       Defendants:
              Name: WRAL-5 News
              Street Address: 2619 Western Boulevard
              Raleigh, N.C. 27606
              Mailing Address: P.O. Box 12000
              Raleigh, N.C. 27605
              Name: James F. Goodmon
              Street Address: 2619 Western Boulevard
              Raleigh, N.C. 27606
              Mailing Address: P.O. Box 12000
              Raleigh, N.C. 27605


III. Introduction

       1.     Plaintiff Pro Se Sidney B. Harr, M.D. (hereinafter "HARR") now seeks relief

from THIS COURT following rulings by the Wake County Superior Court's Civil Division

(hereinafter "WAKE COURT") in denying him adjudication by a jury on his libel and

defamation complaint against Defendants.

       2.      HARR is firmly of the belief that this deprivation of his Seventh Amendment

Right by WAKE COURT was racially based because he is an African American and Defendants

are a major corporation and a prominent and successful white businessman; the libel is

represented in Defendants' online WRAL.COM article dated July 4, 2016 titled "Court chastises

supporter of Duke Lacrosse accuser." (Exhibit A)

       3.      In support ofHARR's assertion ofracial bias is the fact that WAKE COURT,

under Honorable Superior Court Judge G. Bryan Collins (hereinafter "COLLINS"), was unable

to legally support its July 17, 2017 decision to grant Defendants' Motion to Dismiss HARR's

Complaint.

                                              -2-

            Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 2 of 45
•

           4.        COLLINS' one-page/two-paragraph/four-sentence Order simply stated that

    plaintiff failed to state a claim upon which relief could be granted; a defense based on N.C.G.S.

    Statute§ 12 (b)(6).

           5.        COLLINS could not elaborate on his ruling because facts to buttress it did not

    exist - in other words HARR clearly presented factual evidence to prove elements requisite for

    libel and defamation existed; namely that the publications made by Defendants were materially

    false and that HARR suffered ridicule, scorn, and physical threat due to the false publications.

           6.        An additional complication from the initial filing came from WAKE COURT's

    Clerk of Court's Office which inexplicably listed HARR as being represented by Charlotte

    attorney William D. Cannon (hereinafter "CANNON") and directing all court legal

    correspondence to CANNON; CANNON not forwarding correspondence to HARR or notifying

    HARR of the mistaken assignment and delivery.

           7.        Neither WAKE COURT nor CANNON responded to HARR's queries about the

    mix-up which contributed to HARR's subsequent failure in producing an Appeal that conformed

    to appellate complexities required for such a filing.

           8.        Since the initial ruling on HARR's Complaint was not entered by a jury and

    because COLLINS did not base his one-page/two-paragraph/four-sentence Order on merits of

    the case, HARR resubmitted his Complaint, essentially the same pleading, in the same Court.

           9.        At a hearing during the second case, res judicata was raised as a defense and

    accepted by WAKE COURT despite HARR's argument that resjudicata was not applicable due

    to absence of it being based on merit in the initial presentation before the COLLINS Court.

            10.      Having been presented with Rules of the Appellate Court after the summary

    dismissal of his second filing, HARR filed a perfected Appeal which ran its course until fmally



                                                     -3-

                  Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 3 of 45
•

    being denied by North Carolina Supreme Court in its April 1, 2020 ruling on HARR's Petition

    for Discretionary Review.

            11.       With the national conscientious focused on racial injustice following the murder

    of George Floyd by Minneapolis police, it is apparent that systemic racism is not limited to

    policing and extends to attorneys and even judge.

            12.       HARR believes that he has been victimized not only by Defendants, but by a

    justice system wherein the Motion to Dismiss N.C.G.S. Rule 56 (b) is routinely used to deny

    certain plaintiffs (based upon race and/or other parameters) access to the courtroom despite
                  -
    having cases of merit that are likely to succeed before an impaneled jury.

            13.       Deprived of justice in the State court, HARR now seeks relief before THIS

    COURT and presents his case in the following.


    IV. Statement of the facts


            14.       On the evening of March 13, 2006, at a single-dwelling bungalow located on

    Buchanan Boulevard in Durham, NC, its renters (members of the Duke University lacrosse team)

    hosted a beer-guzzling/stripper ogling Spring Break bash, and for entertainment purposes hired,

    through an escort service, two exotic dancers to strip before the approximately fifty male guests

    anticipated to attend.

            15.       One of the two African American female dancers hired was Crystal Mangum

    (hereinafter "MANGUM"), a single mother of two at the time and a student at North Carolina

    Central University in Durham.

            16.       Shortly after the improvised dance routine between the two, who had just met,

    began, several of the men in attendance began making dehumanizing and humiliating utterances
                                         I




                                                     -4-

                  Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 4 of 45
•

    and displaying lewd and profane gestures; actions which drove the two black dancers to the

    bathroom seeking refuge.

            17.     Partygoers, having paid a substantial amount for approximately an hour or so's

    worth of sensual gyrating/dancing/stripping, were upset with the apparent brevity of the

    performance and demanded return of their payment.

            18.     At some point, several attendees entered the bathroom entrapping MANGUM,

    who she claimed then sexually assaulted her, possibly using an instrument (broomstick).

            19.     Both women left the house with their payment confiscated, and MANGUM went

    to the Duke University Hospital emergency department where she stated that she had been

    sexually assaulted whereupon she underwent a rape kit examination.
                                  '

           20.      MANGUM did not know her assailants, but demanded that criminal charges be

    filed in her case against three men; Durham Police investigating and then-Durham District

    Attorney Mike Nifong (hereinafter "NIFONG") taking the lead in the prosecution to assure to his

    satisfaction that the case would not be swept under the rug due to the prestigious/privileged

    profile of the potential defendants.

           21.      Shortly after the investigation was begun and before suspects were identified, the

    NC State Bar (hereinafter "BAR") began its own investigation of NIFONG for commenting

    about the case with the media; NIFONG explaining that he attempted to essentially shame the

    partygoers into providing the identities of the assailants. This strategy by NIFONG did not work

    as student-athlete partygoers almost instantaneously had legal representation and were advised to

    remain silent - not difficult for the close-knit athletic teammates.

           22.      MANGUM subsequently made an identification of three individuals from a photo

    lineup, and based upon it, NIFONG moved forward with the prosecution of a trio of athletes



                                                     -5-

                  Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 5 of 45
although he had been cautioned by colleagues to drop the investigation.

       23.         By December 2006, action taken by BAR against NIFONG forced the prosecutor

to withdraw from the case and he subsequently turned the criminal case over to the NC Attorney

General's Office in January of the following year.

       24.         After approximately three month of a supposed investigation, Attorney General

Roy Cooper (hereinafter "COOPER") held a news conference on April 11, 2007 during which he

promulgated that his office was dropping all criminal charges in the case, and he took the

unprecedented step of proclaiming that the three Duke student-athlete defendants were

"innocent."

       25.          The media took COOPER's proclamation to mean that MANGUM lied about

being sexually assaulted, and many began branding her as the false accuser; the three Duke

Lacrosse defendants meanwhile were lionized as innocent victims ... this a decade before

emergence of the #MeToo Movement.

       26.          NIFONG was portrayed in the media as unethical and having an ulterior motive

for pursuing the prosecution of the Duke Lacrosse case; the collateral purpose of winning the

black vote for an upcoming November 2006 election in hopes of holding onto his D.A. position.
               I                         ,
       27.         · In spring of 2007, NIFONG was forced to resign from his elected position as

district attorney, and by that summer was disbarred by BAR, served 24-hours in jail for being in

contempt of court, and forced into bankruptcy after being denied prosecutorial immunity.

       28.          COOPER later joined with U.S. Congressman Walter Jones in an unsuccessful

attempt to get the Federal Department of Justice to criminally investigate NIFONG for depriving

the three Duke Lacrosse defendants of their civil rights.

       29.          A retired HARR, who had moved, in late 2005, to Raleigh, NC, to be with his



                                                   -6-

             Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 6 of 45
daughter following the death of his wife, had taken interest in the criminal cases within the state;

cases including those of James Arthur Johnson, Erick Daniels, Fred Brown, Greg Taylor, and

Crystal Mangum.

       30.       HARR was spurred into activism on criminal justice issues when in June 2008 he

learned that NIFONG was the only prosecutor to be disbarred by BAR since its inception in1933.

       31.       It was then, in June 2008 that HARR, with Durham activist Victoria Peterson, co-

founded the Committee on Justice for Mike Nifong ... a grass roots organization with a loosely

defined mission to encourage BAR to unilaterally and unconditionally reinstate NIFONG's

license to practice law in North Carolina.

       32.       HARR basically ran the organization by recruiting members, providing tee-shirts

with the j4n logo and j4n business cards to members, and managing online web and blog sites.

       33.       HARR, a Raleigh resident, not infrequently traveled by bus to Durham's Duke

University to meet with and engage in friendly debate Duke Law Professor James Coleman

(hereinafter "COLEMAN"), an outspoken critic of NIFONG and his handling of the Duke

Lacrosse case.

        34.      HARR fow1d COLEMAN to be extremely affable and subsequent visits held

diminished attention toward NIFONG and the Duke Lacrosse case and increasingly centered on

conversational topics shared by friends. Thereafter, whenever HARR was on the Duke

University campus, he would drop by COLEMAN's office for a brief visit to say "hello."

        35.      Early-on HARR began going to the Duke Law School to meet with prof~ssors to

discuss NIFONG and the Duke Lacrosse case - activity that was not widely embraced; partially

and possibly due to the fact that whenever HARR went to Durham and Duke University he made

a point to wear his j4n tee-shirt. HARR even tried unsuccessfully to meet with the dean of



                                                -7-

              Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 7 of 45
Duke's law school David F. Levi (hereinafter "LEVI").

       36.       Additionally, HARR began to attend many of the conferences held at the law

school, so by 2010, it was not unrealistic to believe that HARR was known by many at Duke

Law School as a supporter of NIFONG.

       37.       During a three-day John Hope Franklin conference held at the law school building

from April 8 through 10, 2010, HARR noticed an announcement for an interview with U.S.

Supreme Court Justice Stephen Breyer (hereinafter "BREYER") that was scheduled for April 14,

201 O; to be open to the public on a first-come/first-served basis.

       38.       On April 12, 2010, two days prior to the interview, HARR wrote a laudatory letter

to both Duke University President Richard Brodhead (hereinafter "BRODHEAD") and LEVI to

express how much he enjoyed the Franklin conference, which had concluded two days earlier,

and other offerings at the law school. As a show of his support for the events open to the public,

HARR stated in his letter that he planned to attend the BREYER interview set for April 14th •

(Exhibit B)

       39.       HARR left Raleigh early in the morning of April 14, 2010 carrying his camera

and audio-recorder, and, per his custom when visiting Durham, wearing his j4n tee-shirt.

       40.       Upon arriving on campus, HARR went to COLEMAN's office and on finding it

empty, returned to the lobby to await the conference to begin; HARR read from a pocket novel

and discussed NIFONG and the Duke Lacrosse case with a few interested-appearing law

students and others. To those showing interested, HARR gave out hisj4n business card that had

the online address for his web and blog site plus his contact information; handing out a total of

about half dozen during the approximate three-hour wait for the interview to begin.

       41.       Sitting approximately a third of the way from the front of the stage, HARR took



                                                 -8-

              Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 8 of 45
Duke's law school David F. Levi (hereinafter "LEVI").

       36.       Additionally, HARR began to attend many of the conferences held at the law

school, so by 2010, it was not unrealistic to believe that HARR was khown by many at Duke

Law School as a supporter of NIFONG.

       37.       During a three-day John Hope Franklin conference held at the law school building

from April 8 through 10, 2010, HARR noticed an announcement for an interview with U.S.

Supreme Court Justice Stephen Breyer (hereinafter "BREYER") that was scheduled for April 14,

2010; to be open to the public on a first-come/first-served basis.

       38.       On April 12, 2010, two days prior to the interview, HARR wrote a laudatory letter

to both Duke University President Richard Brodhead (hereinafter ''BRODHEAD") and LEVI to

express how much he enjoyed the Franklin conference, which had concluded two days earlier,

and other offerings at the law school. As a show of his support for the events open to the public,

HARR stated in his letter that he planned to attend the BREYER interview set for April 14th •

(Exhibit B)

       39.       HARR left Raleigh early in the morning of April 14, 2010 carrying his camera

and audio-recorder, and, per his custom when visiting Durham, wearing his j4n tee-shirt.

       40.       Upon arriving on campus, HARR went to COLEMAN's office and on finding it

empty, returned to the lobby to await the conference to begin; HARR read from a pocket novel

and discussed NIFONG and the Duke Lacrosse case with a few interested-appearing law

students and others. To those showing interested, HARR gave out his j4n business card that had

the online address for his web and blog site plus his contact information; handing out a total of

about half dozen during the approximate three-hour wait for the interview to begin.

        41.      Sitting approximately a third of the way.from the front of the stage, HARR took



                                                -8-

              Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 9 of 45
several photos while audio-recording the interview; acting as all others similarly situated. After

the hour-long event BREYER exited stage left while HARR proceeded en masse with other

attendees to the rear exit of the lecture hall with the intent of catching the bus and returning home

to Raleigh

       42.      Once in the lobby and heading for the building's exit, HARR was approached by

a gentleman who introduced himself as Tom Breen, a writer for the Associated Press; Mr. Breen

seeking HARR's opinion about the interview.

       43.      While providing a favorable opinion of the event, HARR noticed a uniformed

security guard standing approximately twenty feet away; the sight being unusual but which

HARR attributed to the importance of the visiting guest interviewee.

       44.      After expressing his opinions about the event, HARR spoke to the AP writer

about NIFONG, and the two exchanged business cards.

       45.      As the writer walked off, HARR started for the building's exit door when he was

intercepted by the uniformed guard who told him that he had to leave the campus; the security

guard unable to give a reason other than saying that the building manager wanted him to leave.

HARR attempted to speak to the building manager but the security guard refused his request.

       46.      As they walked to the building exit, HARR saw COLEMAN walking through the

lobby and frantically waved him over; COLEMAN being in a hurry to catch an airplane.

       4 7.     HARR took his audio-recorder from his bag and began recording his conversation

with the security guard and COLEMAN at this time while moving in the direction of the exit.

       48.       COLEMAN interceded on HARR's behalf, explaining to the security guard that

he knew him, and by the time the trio had exited the building, a Duke campus patrol car pulled

up to the the curb, having been summoned by the security guard.



                                                -9-

             Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 10 of 45
       49.    Having been threatened by the security guard with arrest several times, without a

reason given other than for ''trespassing," HARR was not taken into custody as COLEMAN

mediated an agreement in which he vouched for HARR and told HARR he would talk with the

building manager; the security guard telling COLEMAN that he was just doing his job - that he

was told to get rid of HARR and that was what he was doing.

       50.     Disregarding HARR's objections to being tailed, the security guard and campus

police followed HARR until he boarded a city bus leaving campus with a final comment from

security that he was nearly arrested three times. (Exhibit C)

       51.     This incident was pretty traumatic to HARR who realized that had it not been for

COLEMAN coming to his rescue he would have been arrested on any number of trumped up

charges which could have punitively had him incarcerated for an indefinite period of time with

likely resultant emotional and even physical injury ... Duke University is powerful and no one is

going to take the word of HARR over words of lawyers representing the esteemed institution.

       52.     In addition, HARR's planned arrest would probably be accompanied by negative

Associated Press coverage that would irreparably discredit him and his j4n organization.

       53.     HARR immediately informed most local media (possibly Defendants) about his

brush with arrest in a premeditated ambush by Duke Law School that was motivated by racism

and his support for NIFONG, but there was absolutely no coverage of the April 14, 2010 incident

by any media outlet. (Exhibit D)

       54.     HARR was aware that before he could return to any event held on Duke property,

that he would need to resolve this situation, so on or about April 19, 2010, five days following

the incident, he wrote letters to BRODHEAD, LEVI, and Duke University's legal counsel

seeking an amicable path forward to ensure any future campus visits by him or other NIFONG



                                               -10-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 11 of 45
supporters would not be unjustly subjected to harassment or arrest. HARR received no reply.


       55.      Years earlier when Duke University Political Science Chair Michael Munger

(hereinafter "MUNGER") was running as a third-party gubernatorial candidate, HARR,

appreciating his stance on criminal justice, became a supporter and· met with him personally on a

couple of occasions; and, as with COLEMAN, HARR would stop by his office when visiting the

Duke campus.

       56.      HARR asked MUNGER to act as a liaison with Duke University by delivering on

April 26, 2010 a proposal for resolving the incident in a way that would enable HARR and

NIFONG supporters to attend activities on the campus and feel free of harassment or threats.

       57.      Michael Schoenfeld, Duke University Vice-president of Public Relations sent to

HARR the only response from the university dated May 10, 2010, in which he claimed Duke

committed no wrongdoing, that HARR was not arrested, that HARR had violated its rules

against solicitation, and that campus police presence was in response to complaints from people

to whom HARR had handed out his j4n business card earlier in the day. The confrontational and

accusatory missive ended by stating HARR was welcome on campus public events as long as he

adhered to university rules. (Exhibit E)

       58.      On May 15, 2010, HARR sent a letter to BRODHEAD, LEVI, and Duke

University counsel stating that the May 10, 2010 was not satisfactory, thereby essentially putting

the ball back into Duke's court. No response would be forthcoming from Duke University.

       59.      In mid-October 2010, approximately six-months following the incident at Duke

Law School, a trespassing incident occurred at a Raleigh shopping mall when an interracial

lesbian couple was ordered off the property by a security guard for sharing a kiss in public.




                                               -11-

             Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 12 of 45
       60.       The couple was allowed to speak to the security guard's supervisor, and there was

no threat of arrest or police presence.

       61.       Defendants and other media aggressively pursued this story, with daily updates
                                                                 [


for up to a week; the story reaching cable news stations and making national news. (Exhibit F)

       62.       The story about this discriminatory trespassing incident generated an outpouring

of support from organizations and individuals alike; the ACLU explaining to HARR that

although the incident took place on a privately owned shopping mall, the couple were standing

on a public sidewalk when trespassed by the guard.

        63.      In short order the mall owner apologized to the couple, suspended the security

officer, and acquiesced to all demands of the couple, one of whom was a lesbian rights leader ...

an outcome which HARR had hoped the media would have played a similar role in his

discrimination/trespassing case.

       64.       As the one year anniversary of the Duke trespassing/discrimination neared,

HARR, not having heard anything further from Duke University, proceeded to file a lawsuit on

April 5, 2011 in order to be within any statute oflimitations.

        65.      HARR notified Defendant WRAL-5 News and other media about his lawsuit filed

in Greensboro's Federal Court for the Middle District ofNorth Caroli_na, but there was

absolutely no coverage of this story by any media outlet. (Exhibit G)

       66.       In U.S. District Judge Thomas D. Schroeder's (hereinafter "SCHROEDER")

ruling of March 5, 2012, HARR's Complaint was summarily dismissed with SCHROEDER

explaining in his Order: "What Plaintiff overlooks is that Duke University is a private institution,

and thus Plaintiff was at all times on private property when the events took place." HARR's

argument was that the event, though held on private property was open to the public which



                                                -12 -

              Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 13 of 45
transformed it, though temporarily, to a place of public accommodation. In opposing

Defendants' stated "fact" that HARR was soliciting at the event, HARR maintained that he was

acting as all others similarly situated.

        67.     His case dismissed, HARR never got his day in court and he felt that the

SCHROEDER ruling was not based on merit, so he decided to appeal the SCHROEDER

decision to the Fourth Circuit Court 'of Appeals in Richmond, VA (hereinafter "FOURTH

CIRCUIT"). It should be noted that sometime after his ruling on the case, SCHROEDER was

admitted to the Dulce Law School faculty. (Exhibit H)

        68.     Almost concomitantly with his initial April 5, 2011 filing of discrimination

lawsuit against BRODHEAD et. al, MANGUM, on April 3, 2011, stabbed her alcoholic and

intoxicated boyfriend Reginald Daye (hereinafter "DAYE") with a steak knife in self-defense

during his jealousy-fueled enraged early morning attack.

        69.     So, while working on his Pro Se appeal in the case against BRODHEAD et. al,

HARR began actively advocating on behalf of MANGUM; HARR having met MANGUM a

year earlier during a domestic altercation that netted her 90 days in the Durham County

Detention Center on misdemeanor verdicts and a deadlocked jury on the serious felony first-

degree arson charge. (HARR had volunteered his services to her in the earlier 2010 incident

because of her direct connection to NIFONG of whom he was a supporter.)

        70.     On April 3, 2012, a couple of weeks following SCHROEDER's summary

dismissal of his Complaint, HARR filed his Appeal with FOURTH CIRCUIT, however, having

no concept of the complexities of such a filing, his appeal was totally deficient procedurally and

several months later, on August 1, 2012, it was denied on procedure, not merit.

        71.     On October 22, 2012, HARR filed a Pro Se Petition for Writ of Certiorari with the



                                               -13 -

           Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 14 of 45
U.S. Supreme Court. Again, the document being irreparably deficient, it was not accepted for

review by the highest court on or about January 7, 2013; this ruling putting an end to the legal

Pro Se odyssey by HARR that began with his initial filing on April 5, 2011.

        72.    During the entirety ofHARR's legal process there was absolutely no media

coverage by Defendants or any other media outlet about HARR's discrimination/trespassing

lawsuit against BRODHEAD, LEVI, and Duke University.

        73.     Being denied his day in court by SCHROEDER's summary dismissal of March 5,

2012, and unsuccessful appellate actions, HARR filed his second similar discrimination

complaint against BRODHEAD, LEVI, and Duke University.

        74.     Defendants placed the bulk of their argument on the doctrine of res judicata with

HARR countering that his case was summarily dismissed; the dismissal not based on merits of

the case.

        75.    The Magistrate Judge Joe Webster (hereinafter "WEBSTER") called for the

parties to meet in an attempt to resolve the case amongst themselves and on April 11, 2014,

HARR met with Defendants' attorneys at their Greensboro office; defense attorneys not acting in

good faith for unlike HARR, who had prepared written proposals and expressed a willingness to

negotiate, they made neither offers nor concessions.

        76.    On April 23, 2014, WEBSTER held a motions hearing in the Durham Federal

Courthouse, and ruled in favor of most of the motions made by Duke defendants' counsels ...

taking into advisement a motion regarding the merits of SCHROEDER's itiitial ruling with

respect to res judicata.

        77.    On May 28, 2014, WEBSTER filed his Recommended Ruling to U.S. District

Judge Catherine Eagles (hereinafter "EAGLES") in which he favored granting of Duke



                                               -14-

            Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 15 of 45
defendants' Motion to Dismiss.

       78.     Due to health issues HARR was unable to timely file an Objection to Magistrate's

Recommended Ruling, and on July 17, 2014, EAGLES granted Duke defendants' Motion to

Dismiss. EAGLES further granted Duke defendants immunity from future similar filings against

them by HARR, and threatened HARR with sanctions if he were to re-file against Duke

defendants in this matter.

       79.     On July 28, 2014, HARR manually filed a motion in the Greensboro Federal

Court explaining his delay in filing an Objection to the Magistrate Recommendation, but despite

it EAGLES filed a second Order dated August 4, 2014 to dismiss HARR's discrimination case.

       80.     On September 15, 2014, HARR filed an appeal with FOURTH CIRCUIT in

Richmond, VA, which on December 22, 2014 affirmed the lower court's EAGLES ruling.

       81.     On January 13, 2015, HARR filed with FOURTH CIRCUIT a Petition for

Rehearing En Banc which was denied on or about March 10, 2015.

       82.     HARR then appealed to the U.S. Supreme Court, and seven months later, on or

about October 13, 2015, the highest court refused to hear his case; thus giving finality to

HARR's second discrimination/trespassing law:suit against Duke defendants.

       83.     Throughout the entirety ofHARR's second lawsuit against Duke defendants, as in

his first, there had been absolutely no coverage of it by any media outlets, including Defendants.

In other words, since the first lawsuit was filed against Duke defendants on April 5, 2011 until

HARR's second lawsuit was refused consideration by the U.S. Supreme Court on October 13,

2015, there had been no media coverage; the public had no awareness about the April 14, 2010

incident that spawned HARR's lawsuits or the two subsequent lawsuits themselves.

       84.     Being denied his Seventh Amendment Right to a jury trial and therefore deprived



                                               -15-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 16 of 45
of his day in court by SCHROEDER's summary judgment on March 5, 2012, HARR decided to

file a third lawsuit against Duke defendants and pray that his case would not be assigned to

WEBSTER and EAGLES.

       85.     On April 11, 2016, HARR manually filed his third discrimination/trespass lawsuit

against Duke defendants at the Greensboro Federal Courthouse; this differing from the previous

two in that it added Associated Press as a conspiratorial defendant which HARR believed -'-- but

lacked proof - worked with Duke defendants in a role to publish a nationwide media story about

the anticipated arrest of the NIFONG supporter... the nefarious scheme dissolving when HARR

escaped arrest due to COLEMAN's unexpected intervention..

       86.     On April 17, 2016, after returning from a trip to the West Coast, HARR found a

letter from the Greensboro Federal Court Clerk of Court dated April 12, 2016; it was designated

"Standard Preliminary Order for all Civil Cases," and included a notation signifying EAGLES

and WEBSTER were assigned to the case.

       87.     The following day of April 18, 2016, HARR sent a letter to the Greensboro Clerk

requesting the recusal of EAGLES and WEBSTER citing their lack of impartiality.

       88.     On April 25, 2016, EAGLES filed an Order to Show Cause which demanded that

HARR appear in court in mid-June 2016, to explain why he is not in violation of Federal Rules

and why he should not be sanctioned.

       89.     On June 2, 2016, EAGLES filed an Order in which she denied HARR's request to

have her recuse herself from the case, and denied his Motion to Dismiss the Order to Show

Cause. And it reinforced the demand for HARR to appear in court to show cause.

       90.     Up until this time, in June 2016, there had been absolutely no media coverage

(broadcast or published) by Defendants or any media outlets about the April 14, 2010 failed



                                               -16-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 17 of 45
discriminatory/trespass plot to arrest HARR or the subsequent lawsuits it spawned beginning

with the initial April 5, 2011 filing through the June 2, 2016 Order by EAGLES demanding

HARR to show cause. Nothing.

       91.      HARR had been upset by lack of media coverage generally regarding issues

releated to MANGUM's innocence and what he considered newsworthy stories, such as his

lawsuit filed against Wake D.A. Lorrin Freeman; and on June 7, 2016, he hand-delivered to

Defendant GOODMON a letter and disk expressing his displeasure. (Exhibit I)

       92.      On June 27, 2016, HARR appeared before EAGLES in the Greensboro Federal

Court to present his defense, which included a fourteen-page typed explanation of his defense;

the document being leafed through but not considered by EAGLES in her ruling at trial.

       93.      EAGLES' ruling, as documented in her ten-page Order filed June 30, 20'16,

dismissed HARR's action with prejudice based on resjudicata, entered a pre-filing injunction

(Gatekeeper Order) against HARR, denied HARR access to the Middle District Court of North

Carolina without first obtaining leave of the court, and fined him one thousand dollars.

       94.      On July 1, 2016, EAGLES filed a single page Judgment dismissing, with

prejudice, HARR's third discrimination/trespassing complaint against Duke defendants.

       95.      Gauging the likely futility of an appeal and divided focus on attempting to help

MANGUM receive justice, HARR decided to end legal action on this matter.

       96.      In the ten-page Order and the one-page Judgment issued by EAGLES there is not

any mention of the Duke Lacrosse case, MANGUM, NIFONG, the Duke Lacrosse defendants

(individually or as a group), the 2006 Duke Lacrosse party, COOPER, or anything related to the

Duke Lacrosse incident.

       97.      As of July 3, 2016, nothing in the media existed related to Duke University's



                                               -17 -

             Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 18 of 45
April 14, 2010 sinister plot against HARR and/or his attempts to seek legal redress.

       98.      On July 4, 2016, HARR saw a local evening news broadcast on Defendants'

WRAL-5 News station about the ruling and sanctions by EAGLES, and later he saw an o}11ine

article on Defendants' WRAL.COM dated July 4, 2016 titled "Court chastises supporter of Duke

Lacrosse accuser." (Exh. A)

       99.      HARR found the first paragraph to be particularly malicious and false, it read:

                "A federal court has fined a Durham man and ordered him not to file
                any more "vexatious and frivolous" lawsuits against Duke University
                officials over the discredited 2006 sexual assault allegations involving
                members of the school's lacrosse team."

       100.     First, HARR was not a "Durham man" as he was not born in, resided in, attended

school in, been employed in, voted in, or given his address as being in Durham, NC; his·

objection to the false reference being that it gave added credibility to the premise that a person

would be more emotionally involved in the Duke Lacrosse case if he/she were related to Durham

(where the incident took place) than to another city, such as Raleigh.

       101.     HARR considered the most defamatory falsity being that his lawsuit against Duke

University officials was over the 2006 Duke Lacrosse case; clearly a claim by Defendants to

avoid truthful mention of the April 14, 2010 ambush of HARR in an unsuccessful attempt by

Duke University to have him arrested for being a NIFONG supporter and being an African

American. Due to universal media suppression of the April 14, 2010 Duke plot against HARR,

the people were unaware of it, and ergo had no reason not to believe HARR's lawsuit was linked

to the 2006 Duke Lacrosse case.

       102.      Defendants' online article's third paragraph read as follows:

                "Harr has said Mangum and Nifong were treated unfairly by the judicial
                system and the media, and he also has maintained that authorities


                                                -18-

             Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 19 of 45
               falsified the autopsy report of Mangum' s boyfriend, whom she was
               convicted of killing in 2011."

       103.    HARR never maintained that authorities (plural) falsified the autopsy report; what

HARR had consistently averred is that the medical examiner (singular) produced a fraudulent

autopsy report. Although Mangum's murder case had nothing to do with HARR's lawsuits

against Duke Defendants, HARR reasoned it was included to gratuitously vilify MANGUM as a

supposed killer and further discredit HARR while protecting the medical examiner and his

fraudulent autopsy report.

       104.    The fourth falsity in Defendants' July 4, 2016 article was:

               "Harr first sued Duke, President Richard Brodhead and other because
               he felt he was kicked off campus for supporting Nifong. That lawsuit
               and a second one making similar claims were both dismissed. Yet, he
               filed a third lawsuit in April."

        105.   The verb "supporting" is an action word suggesting that HARR was kicked off

campus for something that he did. This is untrue as HARR's contention has always been that he

was a "supporter of NIFONG" and that his actions were similar to others at the April 2010 event.

In other words, HARR felt he was kicked off campus for what he was, not what he did; a

significant difference.

        106.   Defendants never made any attempt to contact HARR for his comment or input

on his lawsuits against Duke defendants or the incident that initiated them prior to the

publication or broadcast of their July 4, 2016 story.

       107.    The following day, July 5, 2016, unbeknownst to HARR, Shitskin Plantation, one

of the most virulent hate-sites online (usually banished once its presence is discovered) that

frequently uses the n-word and has its posters and commenters assigned titles of slaveholder or

owner, posted a thread titled: "'Justice for Nifong' n-word Sidney Harr told not to file more


                                                -19-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 20 of 45
vexatious and frivolous lawsuit." The comment consisted of the first two paragraphs of the

Defendants' article plus a link to the online WRAL-site article. (Exhibit J)

       108.    The next day of July 6, 2016, a commenter with the handle spookavoider, who

identified himself as an owner, entered what could be considered a threat which read:

               ''No worry. One day, this will be just another nigger found face 4own
               in some dirty irrigation ditch, OD'ed on heroin or crack, and no one will
               miss it, or come to claim the corpse. Hopefully it will happen sooner or
               later, but it will happen."
               (Exhibit K)

       109.    The online site Democratic Underground also began a thread by posting

Defendants' July 4, 2016 article which generated approximately fourteen comments which

included: "Guy sounds like a wacko," "He was even nuttier than the folks who still insist

'something happened that night,"' and "Some people haven't gotten the word about O.J., either."

       110.    On July 7, 2016, HARR hand-delivered a letter to Randall Kerr (hereinafter

"KERR") who was believed to be the general manager at WRAL-5 studio; a letter which pointed

out errors in the online July 4, 2016 article and presented corrections which HARR anticipated

would be addressed online. As time went on, it became apparen~ to HARR that there existed no

urgency ori behalf of Defendants to address the article's mistakes. (Exhibit L)

        111.    Other false, demeaning, and cruel comments were made about HARR based on

Defendants' July 4, 2016 article, including a publication one week afterward by the online blog

site Fix-the-Court, a self-appointed organization that fancies its mission as being to provide

oversight of the U.S. Supreme Court.

        112.   A week following Defendants' July 4th article, on July 11, 2016, the Fix-the-Court

executive director Gabe Roth (hereinafter "ROTH") wrote an article titled "The justices recused

themselves an astounding 180 times last term." Its last paragraph read as follows:



                                               - 20-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 21 of 45
                  "Finally, a few justices were named in filings this term. Of the four such
                  suits, three were filed by individuals who showed themselves to be
                  mentally unstable, and the fourth one, tied to the Duke lacrosse scandal
                  of 2006, yielded a Breyer recusal due to the fact that the petitioner, a
                  man named Sidney Harr, accosted the justice after he gave a talk at Duke
                  Law School in 2010. Harr was escorted off campus for the incident and
                  was claiming in his suit that his First Amendment rights were violated
                  by campus police."
                  (Exhibit M)

           113.   This article by ROTH, which purposely maligned HARR with its defamatory

statements had to have received its information from Defendants' July 4, 2016 online article

because no other story had been published or aired about the 2010 incident or its subsequent

lawsuits, and there is no other source that links HARR's lawsuit to the Duke Lacrosse case.

           114.   HARR managed to come upon the July 11, 2016 Fix-the-Court article after

conducting a search on his name; all of which was triggered by his happenstance viewing of the

news telecast by WRAL-5 News on July 4, 2016.

           115.   The following day of July 12, 2016, HARR sent ROTH a certified letter which

emphasized problems with the claim that HARR accosted the justice BREYER, and HARR

explained the situation in depth with the expectation that ROTH would expeditiously amend the

article. This did not occur despite the magnitude of the false accusation that HARR accosted the

justice.

           116.   Approximately a week and a halflater, on July 23, 2016, HARR sent ROTH a

second letter, obviously concerned about the untruthful assertion in the July 11, 2016 Fix-the-

Court article that HARR accosted BREYER.

           117.   Three days later, on July 26, 2016, HARR, while googling his name came upon

an earlier December 18, 2015 article by Fix-the-Court titled "Explaining Unexplained Cert.-

Stage Recusals at the Supreme Court" in which the April 14, 2010 incident is mentioned... this



                                                  - 21-

             Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 22 of 45
without claiming that HARR accosted BREYER. HARR mentioned this to KERR in a letter

hand-delivered to him at the WRAL-5 studio that day. (Exhibit N)

       118.    As of September 13, 2016, there had been no corrections made by Defendants to

the July 4, 2016 article, so I hand-delivered a letter along with a copy of a disk containing a

sharlog (interactive mini-documentary produced on Flash software) titled "Unabashed

mainstream media bias against Nifong, Mangum, Harr." The documentary highlighted errors in

the WRAL-5 News July 4, 2016 online article.

        119.   Despite correspondence to Defendants, much of which was hand-delivered,

HARR was essentially ignored by them. Same outcome with the letters to ROTH which went

unanswered.

        120.   On September 14, 2016, HARR, having been alerted by his blog site commenters

that ROTH had finally deleted mention of HARR and the alleged BREYER incident from the

final paragraph of his article, HARR requested of ROTH that he be permitted space on the Fix-

the-Court site to set the record straight about what had happened in 2010. ROTH gave no reply.

        121.   On December 5, 2016, HARR hand-delivered a final letter to KERR mainly

discussing updates on Mangum's case and his lawsuit against Wake County District Attorney

Lorrin Freeman (a dereliction of duty lawsuit for ignoring her constituent HARR).

        122.   It was around this time in late 2016 that HARR first stumbled upon the Shitskin

Plantation blog site (Exh. J, K) with its hate-speech and threats by white supremacists to whom

Defendants had exposed HARR as a black man trying to get criminal charges reinstated against

the three white Duke Lacrosse students for the alleged sexual assault of MANGUM. The

takeaway from Defendants' July 4, 2016 article being that the essence ofHARR's lawsuit in the

2006 was to have the charges of sexual assault back in play... there being absolutely no



                                                - 22 -

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 23 of 45
knowledge of the true cause for HARR's lawsuit which was related to Duke University's 2010

premeditated attempt to have him arrested for being black and a NIFONG supporter.

          123.   Understanding the anger and hatred that Defendants' article elicited from the

public by its misleading insinuation that HARR was trying to have the white Duke Lacrosse

defendants once again subjected to criminal charges prompted HARR to take legal action with

urgency rather than holding out for a resolution before a one-year statute of limitations would

expire.

          124.   On or about January 3, 2017, HARR initially filed a civil lawsuit against both

Defendant WRAL-5/GOODMON and ROTH in the Eastern District Federal Court in Raleigh;

but within weeks learned that procedurally Defendants could not be included in a federal

diversity lawsuit. HARR then withdrew Defendants from the federal lawsuit and refiled

essentially the same Pro Se lawsuit against Defendants on January 19, 2017 in WAKE COURT.

(Though HARR received a signed return receipt from ROTH, ROTH would evade service due to

a higher standard of proof-of-service required by the; Federal Collft.)

          125.   Though HARR had established four falsities in Defendants' July 4, 2016 article,

his focus was on two false statements: (1) that the EAGLES' ruling on HARR's lawsuit against

Duke defendants was about the 2006 Duke Lacrosse case - this untruth fomenting animus

against HARR for a perceived attempt to have the Duke Lacrosse defendants' criminal charges

reinstated; and (2) that HARR was a Durham man - this untruth totally unsubstantiated, but by

which provided greater credence ofHARR's purported involvement (according to the July 4th

article) in attempting to redress an outcome in the 2006 Duke case by such activism being carried

out by a Durham resident. These two false statements drove the civil litigation.

          126.   The other two false July 4, 2016 statements that HARR "maintained authorities



                                                - 23 -

            Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 24 of 45
falsified the autopsy report" and that HARR "felt he was kicked off campus for supporting

Nifong" were misleading, but did not engender the contempt or reinforce the detrimental claim

that HARR's lawsuit was about the 2006 Duke Lacrosse case. However, by attributing these

statements to what HARR felt and what he maintained, HARR believed Defendants should be

held to a higher degree of accuracy; especially in light of the fact they did not attempt to reach

him for comment.

       127.        A series of motions were filed by both sides and a Motions Hearing was set to be

held in the Wake County Superior Courthouse Civil Division on June 28, 2017, with Honorable

Judge Robert Hobgood (hereinafter "HOBGOOD") scheduled to preside.

        128.       HARR had much confidence in HOBGOOD who he b~lieved to be fair and

impartial; HOBGOOD being the only judge HARR considered to have made a favorable

motion's ruling in MANGUM's murder case.

        129.       By the afternoon of June 28, 2017, when HARR's Motions Hearing was set to be
               \

heard, HOBGOOD announ.ced that a scheduling problem prevented the hearing from moving

forward in his court and that COLLINS would preside over the hearing instead - an

announcement at which HARR expressed his displeasure in court.

        130.       COLLINS, who - unlike HOBGOOD - had no prior knowledge of the case,

denied many of the concessions related to the presentations and rulings made by HOBGOOD (in

particular halving HARR's requested presentation time and refusing to rule on HARR's request

for Summary Judgment because of his faiiure to file a Notice of Hearing beforehand).

        131.       Defendants tried to circuitously tie HARR's support for NIFONG, as mentioned

in his initial April 5, 2011 lawsuit against Duke defendants, to mean thf!,t his civil lawsuit about

the April 14, 2010 incident in which Duke University unsuccessfully attempted to arrest HARR



                                                  - 24-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 25 of 45
was really about a 2006 criminal case in which he had no standing, and in which MANGUM was

not a party.

        132.    Defendants' response regarding their publication in the July 4, 2016 article

describing HARR as a "Durham man" was not to admit to its falsity, but argue that it was not

malicious.

        133.    HARR entered into evidence exhibits in further support of his position with

COLLINS deciding to place his ruling in advisement and issue his decision in what he estimated

would be several weeks to a month; HARR expecting a ruling around the end of July/beginning

of August 2017.

        134.    On July 17, 2017, COLLINS entered his one-page/two-paragraph/four-sentence

Order granting Defendants' Motion to Dismiss; the third decisive sentence reading:

                 "The Court finds that the Defendants' Motion to Dismiss should be
               . allowed as to all causes of action and parties, the Court concluding as a
                 matter of law that the Complaint fails to state a claim upon which relief
                 can be granted."

        135.    WAKE COURT Clerk did not send a copy of the COLLINS Order to HARR, but

instead sent it to Charlotte Attorney William H. Cannon (hereinafter "CANNON") who was

inexplicably listed as HARR's attorney; an attorney of whom HARR was unfamiliar.

        136.    It wasn't until more than a week later, on July 25, 2017 after landing at the Sea-

Tac airport in Washington state for a family visit that HARR became aware COLLINS had

issued his ruling; learning about it from an e-mail from Defendants' counsel, who sent an

accompanying postal letter, the body of the letter reading:

                "Some time ago we informed the Court that you were representing
                yourself, and of course at the hearing you did. However, it appears that
                for some reason they still have Mr. Cannon listed as your attorney. For




                                                - 25 -

             Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 26 of 45
               that reason, I am sending you a copy of the Order of the Court granting
               defendants' Motion to Dismiss."
               (Exhibit OJ

        137.   Shortly after returning home to Raleigh, HARR certified-mailed on August 3,

2017 and August 9, 2017 respectively, letters to CANNON and Jennifer Knox, the Wake County

Clerk of Court requesting information about the mix-up regarding his legal representation status

and transfer of mail that should have come to him directly being sent to CANNON. Both

ignored HARR; there never being an explanation given to HARR. (Exhibit P)

        138.   On October 20, 2017, HARR filed an Appeal with the North Carolina Court of

Appeals with regards to the COLLINS ruling to dismiss his Complaint; HARR's appellate

documents not in compliance with the complexities required. Being Pro Se without legal

training, HARR, up to this time, had assumed that an appeal would consist qf nothing more than

a brief; unaware that it required an extensive Record on Appeal, transcripts, and coordination

with opposing counseL

        l39.   On October 26, 2017, while walking through the WRAL-5 News property's

parking lot on the way to Dollar Tree in the adjacent mall property, HARR recognized
\

GOODMON who was on his way to his car.

       140.    HARR introduced himself to GOODMON, mentioned that he did have a lawsuit

against him, but spent the majority of time talking about the lack of media coverage on

MANGUM, the Duke Lacrosse accuser, and her murder case; this while accompanying him to

his car. HARR told GOODMON he was on his way to Dollar Tree.

        141.   HARR and GOODMON had a seemingly cordial conversation during which

GOODMON expressed a willingness to have his reporters look into HARR's concerns and even

telling him to contact him if not contacted by a reporter; a security guard materializing just as



                                                - 26-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 27 of 45
their talk was concluding with the observant guard standing a reasonable distance.

       142.   Upon leaving Dollar Tree moments later HARR noticed the WRAL security

guard standing outside as if waiting for a shopper - undoubtedly off WRAL property. This did

not cause HARR much discomfort or concern.

       143.    Several days later, on October 30, 2017, HARR, having not heard from any

reporter from WRAL-5 News, went to the studio to leave a packet (containing information about

MANGUM's case) for GOODMON. Security on duty initially refused to accept the packet and

told HARR to leave the property because he had a lawsuit against WRAL, but then relented and

took the packet after HARR explained GOODMON was expecting it.

       144.    Thereafter HARR never did hear from GOODMON or a reporter, and he made it

a practice not to set foot on WRAL-5 News property.

       145.    That same day, October 30, 2017, HARR's Appeal to the NC Court of Appeals

was denied - more likely than not on its procedural noncompliance alone.

       146.    As things stood, the July 4, 2016 online article by Defendants remained

unchanged in its report of false and misleading information - of most concern being the

falsehood that HARR' s lawsuits against Duke defendants was about the 2006 Duke Lacrosse ·

case, and that HARR was a "Durham man."

       147.    Meanwhile MANGUM's Pro Se Habeas Corpus Petition was being appealed to

FOURTH CIRCUIT with HARR's assistance, and following the North Carolina Prisoner Legal

Services abandonment of MANGUM as a client in a January 17, 2017 letter, HARR was

reviewing her murder case as well.

       148.    In late 2017, HARR realized that MANGUM had grounds for a malicious

prosecution complaint in civil court against the Durham District Attorney's Office and Durham



                                              - 27 -

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 28 of 45
Police Officer Marianne Bond on a two-count Larceny of Chose in Action indictment that

accompanied the 2011 first-degree murder indictment.

       149.    HARR helped MANGUM file the malicious prosecution claim in Durham County

Superior Civil Court on January 2, 2018, the basis of her complaint being that there was no

probable cause for the charge. The keystone 6fmalicious defendants' defense was that the three-

year statute oflimitations had expired. This case div!ded HARR's attention temporarily with his

WRAL-5 case.

        150.   On May 25, 2018, HARR filed a second similar lawsuit against Defendants with

full concession that it was essentially the same as the one he had initially put before WAKE

COURT, and as similarly in many respects to his subsequent lawsuits against Duke Defendants,

this lawsuit disqualified legitimacy of the initial lawsuit for a res judicata defense because the

first outcome (which was not by a jury hearing courtroom evidence) was not based on merit.

        151.   As in HARR's Duke discrimination/trespass successive cases, Defendants' placed

the burden of their argument against the libel and defamation complaint on violations of res

judicata rather than on merits of the original case and legitimacy and fairness of the COLLINS

Order which was bereft of any explanation to support his ruling.

        152.   In a September 25, 2018 ruling, Wake County Superior Court Judge Rebecca Holt

(hereinafter "HOLT") primarily dismissed HARR's lawsuit citing resjudicata, with a one-year

statute of limitations backup.

        153.   On October 19, 2018, HARR filed his Notice of Appeal, and began putting

together an appellate packet in full compliance with the NC Appellate Rules of Civil Procedure...

this becoming apparent to Defendants' counsel as days passed.

        154.   On November 5, 2018, the beginning of the July 4, 2016 online article titled



                                                -28-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 29 of 45
"Court chastises supporter of Duke Lacrosse accuser" had the following appended to it:

                "Updated: November 5, 2018-CORRECTION: An earlier version of
                this story described Sidney Harr as "a Durham man. "Harr does not live
                in Durham."
                (Exhibit Q)

         155.   The text in the corrected version omits the word "Durham" and reads "A federal

court has fined a man, and ordered him not to file anymore 'vexatious and frivolous' lawsuits ... "

         156.   With this correction on WRAL.COM's website, which was not extended to all

media outlets that carried this online article, Defendants conceded that its earlier version was

untruthful with regards to one of two major points of contention by HARR; namely that he was

not a Durham resident.

         157.   On May 21, 2019, the NC Court of Appeal heard HARR's Appeal, and its three-

page unpublished Opinion was filed on June 4, 2019; the Opinion affirming the lower court

ruling based on the doctrine of res judicata.

         158.   On June 17, 2019, HARR filed with the NC Court of Appeals a Petition for a

Rehearing En Banc on the opinion filed thirteen days earlier.

         159.   On June 24, 2019, HARR filed a Motion for Publication of an Unpublished

Opinion with the NC Court of Appeals.

         160.   After HARR's Petition for Rehearing En Banc and Motion for Publication were

denied, he filed on July 23, 2019, a Petition for Discretionary Review with the NC Supreme

Court.

         161.   On April 8, 2020, the NC Supreme Court denied ~ ' s Petition for

Discretionary Review, and in response of his failure to receive justice at the state level due to

deprivation of his civil and constitutional rights by the courts, HARR filed his Libel and




                                                - 29-

           Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 30 of 45
Defamation Complaint in this U.S. District Court in the Eastern District of North Carolina in

Raleigh, NC.


V. Analysis and Arguments


A. Overall view of initial link in a chain of events:


       162.    In a series of events, in which each successive event reacts to; reflects on, or is a

referendum of the one preceding it, it is imperative that the initial event be strong and stable. If

an initial occurrence or determination is flawed, all actions in response to it become illegitimate,

and that is the case in both ofHARR's lawsuits ... his 2011 lawsuit against Duke defendants

regarding a 2010 incident, and his 2017 lawsuit against Defendants regarding a 2016 incident.

        163.   HARR's position is that the 2011 initial lawsuit's summary judgment outcome by

SCHROEDER was flawed because the Court's assertion that the events regarding the

discriminatory action against HARR took place on private property precluded redress was

countered by HARR's argument that the discriminatory event, though on private property, was at

a public event which transformed the private property into a place of public accommodation in

which HARR was acting as all others similarly situated.

        164.   The 2017 initial lawsuit's summary judgment outcome by COLLINS was flawed

to such an extreme that the Court could not even offer a legal, logical, or moral reason to support

its ruling. Subsequently all rulings of substance which followed are irreparably tainted. Because

HARR's appeals to the NC Court of Appeals in the libel/defamation case were profoundly

deficient, their denials were procedurally based rather than upon their merit.

        165.   When HARR filed his second lawsuit in the libel/defamation case the flawed

initial outcome tarnished the subsequent HOLT ruling based on resjudicata. In that case, HOLT


                                                - 30-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 31 of 45
disregarded HARR's argument (that the initial Complaint's COLLINS Order lacked mertt) when

she issued her ruling based on res judicata.

        166.   HARR's filing of his appeal to HOLT's ruling was in procedural compliance with

the complex process, thereby enabling both the NC Court of Appeals and NC Supreme Court to

make rulings based on merit of the appeal and not simply dismiss it based on procedural

imperfections. HARR' s position is that both judicial appellate bodies erred by not considering

the totality of the resjudicata doctrine which includes the demand that the initial case's outcome

be decided on merit. The COLLINS ruling was not based on merit.

        167.    Put another way, using an architectural analogy, if the foundation of a structure is

unsound, then the remainder of the construction - regardless of its craftsmanship . .:. . is defective.

In the libel/defamation case, the COLLINS ruling represents a foundation built of clay... not one

of concrete mixed properly with correct proportions of cement, water, and aggregate, allowed to

set under proper conditions, and reinforced with appropriately sized and positioned re-bar. So,

when the building blocks of resjudicata are applied, regardless of the precision and

workmanship of the masonry itself, the entirety of the building remains deficient and

uninhabitable because of its unstable foundation. HOLT' s ruling is unstable.


B. Element of merit in Res Judie ata is missing:


        168.    The WexLaw dictionary gives the following definition for resjudicata, which is

widely accepted:

                "Generally, res judicata is the principle that a cause of action may not
                be relitigated once it has been judged on the merits."

        169.    The sole and requisite element for a res judicata ruling is that the initial case

litigated be decided or judged on its merits. This is the argument HARR has presented all along


                                                  - 31-

           Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 32 of 45
but which the Courts have thus far elected to disregard. In his one-page/two-paragraph/four-

sentence Order, COLLINS provides no legal or ethical justification for his summary judgment

ruling to dismiss HARR's civil Complaint. (In comparison, SCHROEDER filed an eight-page

Order in which he presented reasons for his decision.)

        170.    Its failure to offer evidence or legally based reasoning for a ruling makes

COLLINS' ruling devoid of merit when challenged by the aggrieved party. In the COLLINS

ruling, what gives prominence to his single-page Order in determining its merit is the fact that he

took the case under advisement to allow him time to review documents, including those

submitted by HARR, before issuing hia ruling; ergo, the trial transcripts do notcontain reasoning

on the case's merit because the ruling at the Hearing did not come immediately from the bench.
                                                                                                       J
The single-page Order by COLLINS is the only source by which to evaluate the merits of his

ruling ... and such merits do not exist.

        171.    Using the above referenced WexLaw definition of res judicata, conversely if a

cause of action is not judged on its merits ( as in the COLLINS ruling), then it can be relitigated.

All res judicata legal definitions require that the initial cause of action be judged on its merits;

they do not simply read "a cause of action may not be relitigated ·once it has been judged."

        172.    By invoking Rule 12 (b) (6) of NC Rules of Civil Procedure, namely that HARR

failed to state a claim upon which relief could be granted, COLLINS is affirming that Defendants

did not libel and defame HARR in their July 4, 2016 article because the two contested statements

are true, that is COLLINS, by his ruling, asserts: (1) HAR.R's lawsuits against Duke defendants

were about the discredited 2006 Duke Lacrosse case; and (2) HARR is a Durham man.


C. COLLINS' ruling is legally baseless and inherently flawed:


        173.    Regarding Defendants' July 4, 2016 article, its claim that HARR's lawsuits

                                                 - 32 -

           Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 33 of 45
against Duke defendants was about the discredited 2006 Duke Lacrosse case is, if anything else,

and impossibility. First of all, the 2006 Duke Lacrosse case was a criminal case wherein the

defendants were three Duke Lacrosse student/athletes-Reade Seligmann, Collin Finnerty, and

Dave Evans who were accused of sexually assaulting MANGUM; the State of North Carolina

was the prosecutor. MANGUM was not a party in that case, but rather a witness and likely

victim in it. NIFONG led the prosecution of the case until forced to relinquish control to the

Attorney General's Office in January 2007 following a grievance investigation into his handling

of the case early-on by BAR. Additionally the Duke defendants (BRODHEAD, LEVI, and Duke

University) were not a party in the criminal case. As important, HARR had no legal standing in

the 2006 criminal case in which all criminal charges were dropped by the NC Attorney General's

Office in April 2007.

       174.    The series of lawsuits HARR filed against Duke defendants beginning in April

2011, stemming from an April 2010 discrimination/trespass premeditated incident in which Duke

attempted to have HARR arrested on trumped up charges, were civil and not criminal. The

defendants in HARR's 2010 case (BRODHEAD, LEVI, and Duke University) were not

materially connected to the 2006 Duke Lacrosse case. Bottom line is that there is no nexus

between HARR's 2011 discrimination/trespass civil lawsuit against Duke defendants and the

2006 alleged sexual assault criminal case involving the three Duke Lacrosse defendants.

        175.   Considering the timeline, the Duke Lacrosse case began with the March 13, 2006

Duke Lacrosse party and was effectively terminated on April 11, 2007 when COOPER, during

his promulgation, dropped all criminal investigations and declared the three Duke Lacrosse

defendants innocent... almost four years prior to HARR's initial filing. Practically, ifHARR's

lawsuit against Duke defendants was truly about the Duke Lacrosse case, a defense of untimely



                                               - 33 -

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 34 of 45
filing for a three-year statute of limitations violation would likely be the first defense advanced.

That the Duke defendants never utilized such a defense additionally disproves the Duke Lacrosse

case as being the incident responsible for triggering the HARR civil lawsuit.

        176.   Whereas the major assertion in the Defendants' July 4, 2016 article is that

EAGLES chastised HARR for his repeated lawsuits "over the discredited 2006 sexual assault

allegations involving members of the school's (Duke University) lacrosse team" the fact is that

there is no mention in her June 30, 2016 ten-page Order of the Duke Lacrosse case, NIFONG,

MANGUM, the three Duke Lacrosse defendants, or anything related to the March 13, 2006 party

and/or its aftermath.

        177.   Not only is the July 17, 2017 COLLINS ruling lacking in merit, but the process of

HARR's Complaint was marred by WAKE COURT's Clerk of Court's Office (hereinafter

"WAKE CLERK").


D. Procedural malfeasances by WAKE CLERK

        178.   It was on July 25, 2017 when first notified by an e-mail from Defendants' counsel

that Pro Se litigant HARR first learned WAKE CLERK had falsely designated him as being

legally represented in his initial January 19, 2017 libel/defamation lawsuit by CANNON, a

Charlotte-based attorney (of whom HARR had never heard), and that all official court

correspondence intended for HARR had been/was being sent to CANNON at a Charlotte address

HARR did not recognize. WAKE CLERK did not even send HARR a copy of the COLLINS

July 17, 2017 ruling; HARR finding out about the dismissal of his lawsuit more than a week after

its issuance when Defendants' legal counsel sent him a copy of the COLLINS Order.           (Exh. 0)

        179.   This had a significant consequence for HARR because by being designated as

having professional legal representation, he was precluded from receiving notices from the


                                                - 34-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 35 of 45
Court, such as the Roseboro letter, for the purpose of assisting Pro Se litigants through the

overbearing legal maze confronting most individuals who are not legally trained.

          180.   Even had such notifications been intended for him, he would never have received

them because they were sent to a Charlotte address with which HARR was unfamiliar.

          181.   These two blatant mistakes by WAKE CLERK in the processing of HARR' s

initial libel/defamation case against Defendants placed him at a huge disadvantage he could little

afford.

          182.   The correspondence from the WAKE CLERK that should have been delivered to

HARR, was never forwarded by CANNON or whoever was in receipt of it.

          183.   Shortly after learning of the malfeasances by WAKE CLERK, HARR wrote to

both WAKE CLERK and CANNON (at its online address) seeking an explanation for the

mishap, but did not receive the courtesy of a response.

          184.   Despite the inexplicable misconduct by WAKE CLERK, HARR is being held to a

higher standard than the governmental judicial office by many adjudicators who demand that he

stringently adhere to all protocols in his filings while turning a blind eye to misdeeds such as that

committed by WAKE CLERK that could have a bearing on HARR' s chances to prevail in court.

          185.   The COLLINS July 17, 2017 ruling lacked merit, and the WAKE CLERK

mishandled HARR's Complaint, however Defendants inherent media connection posed a

particularly challenging obstacle to HARR in seeking justice.


E. Malice by Defendants and the media against HARR:

          186.   The Freedictionary defines malice as follows:

                 "In its legal application, the term malice is comprehensive and applies
                 to any legal act that is committed intentionally without just cause or
                 excuse. It does not necessarily imply personal hatred or ill feelings, but


                                                 - 35 -

            Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 36 of 45
              rather, it focuses on the mental state that is in reckless disregard of the
              law in general and of the legal rights of others."

       187.   Defendants, in their July 4, 2016 article, acted with malice against HARR because

they intentionally made statements about him (that his case against Duke defendants was over

the discredited 2006 Duke Lacrosse case and that he was a Durham man) that they knew to be

false; statements made without just cause.

       188.    Consider that since the April 14, 2010 attempted arrest incident neither

Defendants nor any other media covered the story and/or its legal aftermath until July 4, 2016

when Defendants' article wrote about the legal aftermath but attributed the case to a 2006

incident. Defendants wanted to discredit HARR by publishing admonitions by EAGLES

describing HARR's legal filings as being vexatious and frivolous while at the same time not

mentioning Duke defendants' cruel and premeditated plan to arrest HARR which was thwarted

only by the timely fol't1;litous appearance of COLEMAN.

       189.    ROTH's July 11, 2016 Fix-the-Court account was far more malicious a~ he

falsely stated HARR had accosted BREYER at the 2014 event; allowing the defamatory

statement to sit prominently in a featured story for two months before removing the libelous

comment.

       190.    Unlike Defendants and ROTH, other media outlet most likely decided to steer

clear of the 2010 discrimination/trespass incident involving HARR and its legal repercussions

because it put Duke defendants in a bad light and legitimized HARR as the victim.

       191.    After not covering the 2010 discrimination/trespass incident and its lawsuits for

more than six years, what may have provoked Defendants to publish the July 4, 2016 story could

very well have been a letter HARR wrote and hand-delivered to Defendant GOODMON less

than a month earlier on June 7, 2016 with a topic "Media coverage of Crystal Mangum and


                                               - 36-

           Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 37 of 45
 related stories." The three-page letter was somewhat scathing in its criticism ofWRAL-5 News

 and other media outlets for their concerted efforts to suppress the truths about MANGUM's

 innocence in a 2013 second-degree murder conviction of her boyfriend in his 2011 death. Also,

 HARR alleged in his letter that Defendants' media placed concern in abuse of a dog over that of

 the black life of an innocent African American female wrongly prosecuted, convicted, and

, serving a lengthy sentence as payback for accusations of sexual assault made a decade earlier.

        192.    It is undeniable that Defendants and other media outlets have made false

 statements against MANGUM, for whom HARR is advocating. Not only have they made

 unsubstantiated claims that she made false accusations about being sexually assaulted in 2006,

 but they have stated as fact that MANGUM's boyfriend died directly from a wound she inflicted.

        193.    For example, one online WRAL-5 News article on November 22, 2013 had the

 headline "Mangum found guilty in boyfriend's stabbing death." Another online WRAL-5 News

 article of December 31, 2014 was titled "Mangum appeals murder conviction in boyfriend's

 stabbing death." The fact is that MANGUM's boyfriend did no~ die of a stab wound... he died

 from an errant esophageal intubation (which is invariably fatal if not timely removed and

 replaced properly in the airway) placed by Duke University Hospital staff.   (Exhibit R)

        194.    In an October 25, 2019 report, world-renowned forensic pathologist Dr. Cyril H.

 Wecht (hereinafter "DR. WECHT") reviewed the April 14, 2011 autopsy report of MANGUM's

 boyfriend and determined that the manner of death was an accident due to medical malpractice

 by Duke University Hospital, and not a homicide secondary to complications of a stab wound to

 his chest. The ramification of this determination is that MANGUM has been prosecuted,

 convicted, and served more than eight years and six months for a crime she not only did not

 commit, but for a crime that never even took place.



                                                - 37 -

           Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 38 of 45
        195.   DR. WECHT concludes his eight-page report by stating that the opinions

regarding the manner/cause of death by the medical examiner and defense expert witness are

unreliable because their reports contain significant discrepancies when compared with the

medical records. (Exhibit SJ

        196.   On October 31, 2019, HARR began immediately notifying many media of the

October 25, 2019 report by DR. WECHT; giving notice to WRAL-5 News anchor David

Crabtree by e-mail with a subject of"Dr. Cyril H. Wecht's report on Crystal Mangum's murder

case" dated November 6, 2019 and a copy of this e-mail sent to WRAL-5 anchor Debra Morgan

and WRAL-5 anchor/reporter Amanda Lamb. No story was generated from these e-mails.

(Exhibit T)

        197.   The reason this story of DR. WECHT's report is suppressed by Defendants and

other media is because it is exonerative in support ofMANGUM's innocence in the death of her

boyfriend; it goes even further to aver that she has spent one fifth of her life in prison for a crime

that wasn't even committed... a story Defendants and other media don't want the people to know.

        198.   The other thing DR. WECHT' s report does is throw cold water on the false claims

by Defendants and other media types, including the Associated Press, is that MANGUM's

boyfriend died of a stabbing or was fatally stabbed. The report makes it clear that the instrument

of MANGUM's boyfriend's death was an endotracheal tube and not a steak knife.

        199.   If Defendants had integrity, courage, and/or an ounce of humanity, they would

live up to their journalistic ethics and report the newsworthy story that would likely lead to the

release and vindication of the Duke Lacrosse accuser and enable her to return to her three

children who have/are suffering without her being a mother in their lives; an outcome that is not

desired by many.



                                                - 38-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 39 of 45
       200.    For the blockade of DR. WECHT's report to be effectively enforced, all media

must be engaged - which they have been since there has not been a single story aired or

published by any media about DR. WECHT's report after more than eight months. Many media

types have been contacted by HARR, including CBS and its 60 Minutes producer, CBS legal

analyst Rikki Klieman, as well as Court TV Live anchors Vinnie Politan, Ted Rowlands, and

Julie Grant. (Note: Court TV has interviewed DR. WECHT by Skype regarding the Ahmaud

Arbery case and the Lori Vallow Daybell doomsday cult mom case ... but never asked the famed

physician/attorney about MANGUM's murder case.)        (Exhibit U)

       201.    Just as Defendants have maliciously treated MANGUM and intentionally

allowing her to languish in prison with knowledge of her innocence, they have similarly made

maliciously false statements about HARR for the purpose of discrediting him and having him

subjected to ridicule, scorn, and hatred.

       202.    The only reason Defendants made a concession with its November 5, 2018

correction about HARR not living in Durham was to mitigate an appeal on HOLT's ruling that

seemed to be clearing the complexities of the appellate process and thereby warranting a review

of the appeal based on merit.


F. Defendants' concession to truth regarding "Durham man":

       203.    The falsity of referencing HARR as a "Durham man" should have been

immediately corrected when brought to Defendants' attention, especially since they had nothing

upon which to make the claim. Instead, Defendants held on to their statement that HARR was a

Durham man during the 2017 hearing by COLLINS and the 2018 hearing by HOLT. Because

Defendants admitted the falsity of the "Durham man" claim after rulings by COLLINS and




                                              - 39-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 40 of 45
HOLT, that, in and of itself, should carry significant weight in dispelling the integrity of both

rulings.

           204.   By Defendants' updated admission by way of the November 5, 2018 correction

regarding the falsity of its previous declaration that HARR was a "Durham man" brings into

question the veracity of its other major contested contention that HARR's Duke lawsuits were

about the 2006 Duke Lacrosse case through the Latin axiom "falsus in uno, falsus in omnibus."

Yet, but another reason to invalidate Defendants' July 4, 2016 claim that HARR's lawsuit was

about the 2006 discredited Duke Lacrosse case.

           205.   Clearly the admission was one made with much reluctance on the part of

Defendants because it helped prop up the illusion that a person would be so emotionally vested

in the criminal Duke Lacrosse case to go to extremes of challenging its outcome. The only

reasonable challenge to the outcome of the 2007 dismissal of all criminal charges by COOPER

would be re-instatement of the criminal case against the three Duke Lacrosse defendants.


G. Judges need to be held accountable:

           206.   In most courtroom contests, laws can be found to support both sides of an

argument, with adjudicators hopefully coming down on the side that is most just. There are

cases to the extreme wherein justification is totally lacking to support one side ofa cause of

action.

           207.   Such is the situation that faced COLLINS when the desired outcome with which

he eventually ruled in favor could not be supported by any legal precedent, law, or logic;

specifically to grant Defendants' summary Motion to Dismiss HARR's libel/defamation lawsuit

which was buttressed by the facts disproving the malicious publications in the Defendants'




                                                 -40-

             Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 41 of 45
online article of July 4, 2016. Though not required, HARR additionally produced evidence of

the damages he sustained as a direct result of Defendants' article.

          208.   That COLLINS was unable to justify his ruling in granting the summary motion

was evidenced by the fact that he did not; he did not because he could not. There was absolutely

no way for him to even fake a supporting citation or situation to comply with Rule 12 (b) (6).

          209.   Even SCHROEDER utilized arguments in his eight-page Order dated March 5,

2012 in summarily dismissing HARR's discrimination complaint against Duke defendants.

          210.   Without transcript clues as to his reasoning, COLLINS' single-page/four-sentence

Order, which essentially recites Rule 12 (b) (6), provides no indication as to any merit in his

ruling.

          211.   Clearly COLLINS had two better alternatives to consider in this case rather than

grant Defendants' Motion to Dismiss: (1) grant HARR's Motion for Summary Judgment

supported by evidence and facts; or (2) deny both summary judgments and allow the case to

proceed to trial before a jury.

          212.   All HARR sought with the filing of his initial Complaint was'the guarantee of his

Seventh Amendment Right to a jury trial to redress the injustices and damages of Defendants;

whereas Defendants were relying on the COLLINS Court to dismiss HARR's Complaint which,

under the circumstances, offered their best, if not only, chance to prevail.


VI. Conclusion


          213.   There are some legal cases in which fairness and justice are in conflict with the

rule oflaw, but THIS CASE is not one. In merely seeking his day in court, HARR's right to a

jury trial is overwhelmingly supported by what is morally just, in addition to the strictest

interpretations of the law. What happened in the seminal COLLINS case is that the Court could

                                                 - 41-

            Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 42 of 45
not even find a law to support a desired outcome, which explains the length of his one-page/two-

paragraph/four-sentence Order of July 17, 2017.

       214.    Regardless, the desired outcome of any case should ideally be justice with the rule

of law forging the path to such a result. Adherence to the rule of law at the expense of justice

should not be the overriding goal according to the Supreme Court of Florida which stated in its

Opinion in the case of Strazzulla v. Hendrick:

               "We think it should be made clear, however, that an appellate court
               should reconsider a point of law previously decided on a former appeal
               only as a matter of grace, and not as a matter of right; and that an
               exception to the general rule binding the parties to "the law of the case"
               at the retrial and at all subsequent proceedings should not be made
               except in unusual circumstances and for the most cogent reasons and
               always; of course, only where "manifest injustice" will result from a
               strict and rigid adherence to the rule."

       215.    COLLINS' de~ial ofHARR's opportunity to redress the offenses against him by

Defendants represents a manifest injustice by WAKE COURT that is arbitrary, unfair,

malevolent, and not supported by the rule of law. HARR is seeking neither advantage nor even a

level playing field; since April 5, 2011 HARR has been merely trying to gain access onto the

field in order to fairly compete.


VI. Relief sought


       Whereas PLAINTIFF Pro Se HARR has been deprived of his Seventh Amendment Right

to a jury trial to redress injuries brought on by Defendants, he respectfully requests of THIS

COURT the following relief:

    1. to have his day in court ... that being a civil trial before a jury of his peers;

    2. if prevailing, to receive reasonable restorative compensation by Defendants deemed

        appropriate by THIS COURT through adequate media coverage on suppressed stories


                                                 -42-

          Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 43 of 45
   that are indisputably newsworthy;

3. if prevailing, to receive reasonable financial_ compensation by Defendants; and

4. if prevailing, to receive any other such relief, including punitive, as THIS COURT deems

   fair and warranted.



   Respectfully submitted this   CJ~ day of July, in the year 2020.




                                                    Sidney B. Harr, Plaintiff Pro Se
                                                    116 Saint Mary's Street,# 703
                                                    Raleigh, NC 27605
                                                    Phone: (919) 601-1817
                                                    E-mail: justice4nifong@gmail.com




                                           - 43 -

      Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 44 of 45
                            CERTIFICATE OF SERVICE



       I hereby certify that on July 9, 2020, I manually filed a Complaint on Civil Rights

Violation, Libel, and Defamation against Defendants Jim Goodmon and WRAL-5 News

with the U.S. District Court in the Eastern Division of North Carolina, Raleigh.

       In addition, I certify that I served a copy of this memorandum via first class mail,

postage prepaid upon Defendants legal counsel:

C. Amanda Martin
1101 Haynes Street, Suite 100
Raleigh, NC 27604·1455



       This the 9th day of July, 2020.




                                                     Si:~,~zf                         avL-feD
                                                     116 Saint Mary's Street
                                                     # 703
                                                     Raleigh, NC 27605
                                                     919.601.1817
                                                     justice4nifong@gmail.com




      Case 5:20-cv-00362-M Document 1 Filed 07/09/20 Page 45 of 45
